DETAILED FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Response to Amendment
Applicant’s amendments filed on 09/17/2021 to claims 1 and 4 have been acknowledged by the Examiner. No additional claims have been cancelled and no new claims have been added. Previously cancelled and withdrawn claims remain cancelled or withdrawn.
Thus, claims 1, 4-5, 7, 16, and 18-29 will be examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/17/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/17/1021, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 
Applicant's arguments filed on 09/17/2021, with respect to the prior art rejections of independent claim 1 and its dependents have been fully considered but they are not persuasive. Specifically, the Remarks of the applicant does not provide a sufficient argument against the prior art rejections but instead refers to the provided Affidavit to provide an argument (further discussed below).
The affidavit under 37 CFR 1.132 filed 09/17/2021 is insufficient to overcome the rejection of claim 1 and its dependents based upon the 103 rejection of Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A) as set forth in the last Office action because it fails to set forth facts against the prior art and the instant invention. It is to be noted that the filed affidavit does not contain factual evidence supporting the Applicant’s arguments against the prior art used in the rejections of the claims. This is considered as opinion evidence wherein the affidavit or declaration may have little weight when considered in light of the evidence of record (see MPEP 716.01(c) for additional reference). 
In the affidavit, the Applicant specifically argues that the face mask of Lee would not overcome fogging issues as there is no intent or structure to divert exhalation to minimize relative humidity issues and the prior art of Creelman does not improve upon the primary art of Lee. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner asserts that the prior art of Lee does contain sufficient structure to function as intended- to minimize relative humidity issues to prevent fogging- as the prior art teaches the mask having openings 141 formed by the unattached sides of the layers 11,12 of the mask (Figure 2). Although Lee does not specifically discuss the functionality of diverting air, it is capable of doing so via the mentioned openings (see MPEP 2114 for reference regarding functional limitations). The prior art of Creelman is specifically introduced and is used to modify the prior art of Lee to have the base layer to be larger than the ventilation layer (see Creelman Figure 1- inner panel 10 is larger than outer panel 12) wherein analogous ventilation gaps are . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the prior art of Lee with Creelman is because they both teach analogous layered face masks capable of ventilating air out from side gaps or openings.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the claim rejections based on the prior art combination of Lee and Creelman are being maintained by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 16, 22, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A).
Regarding claim 1, Lee discloses a ventilating face mask system (Abstract, Figure 1- body 10 of a multipurpose prevents epidemics band; wherein the face mask is capable of being a ventilation face mask system due to structural gaps 141 formed between layers to vent air as further discussed below) comprising: a base layer (Figure 1- second outer layer 12) configured to be secured to a wearer (Figure 1- elastic rope 20 allows for attaching to a wearer, [0027-0028]), the base layer comprising: an internal surface configured to be proximate to the face of the wearer using the ventilating face mask system; an external surface configured to be facing away from the wearer (see 
Lee does not explicitly disclose wherein the surface area of the base layer is larger than the surface area of the ventilation layer; and wherein the ventilation layer and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask comprised of a base and ventilation layer which form ventilation gaps as disclosed by Lee to have a surface area of the base layer to be larger than the surface area of the ventilation layer as taught by Creelman, such that the ventilating face mask may function as instantly claimed and discussed above. A skilled artisan would have been motivated to utilize a base layer having a greater surface area than a ventilation layer because Creelman suggests that having different surface areas allows the indicated passages for nasal air to escape to be larger for more air and bacteria-laden particles to escape (Creelman- [Col 3, lines 48-Col 4, line 2]). A skilled artisan would also have a reasonable expectation to manufacture the ventilating face mask as disclosed by Lee to have a base layer that has a larger surface area than the ventilation layer to function as intended because Creelman suggests that a larger base layer size is conventional in layered face masks capable of ventilating air from side gaps that are analogous to Lee.

    PNG
    media_image1.png
    532
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    656
    media_image3.png
    Greyscale

Regarding claim 4, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches wherein the base layer comprises at least two elastic bands (Creelman Figure 3- tie strings 14, 16 attached to inner panel 10; Lee Figures 1 & 6- elastic rope 20 attached to opposite sides of the body, [0024]), the base layer may be configured to be secured to the wearer via attachment of at least one elastic band of the at least two elastic bands around each of the wearer’s ears (Creelman- shows mask secured to the user via the two tie strings; Lee Figure 6- elastic ropes 20 are shown to be attached to body 10 such that one is on each side of the mask, wherein ropes 20 are capable of being attached to the user’s ears to secure the mask onto the user’s face); wherein one or more ventilation gaps (Lee Figure 2- openings 141 disposed on both sides of the mask; Creelman Figure 3- pocket 11 formed between panels 10, 12 with indicated side passages) are defined by a first gap depth and 

    PNG
    media_image4.png
    563
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    307
    media_image5.png
    Greyscale

Regarding claim 5, Lee as modified by Creelman teaches the ventilating face mask system of claim 4 as discussed above. Lee as modified by Creelman further teaches wherein the first gap depth is greater than the second gap depth (see annotated Lee Figure 2 from claim 4 discussion above- indicated first gap depth is shown to be a greater linear distance from layers 11, 12 than indicated second gap depth; see annotated Creelman Figure 3 above- indicated first gap depth is shown to be greater than the linear distance of the indicated second gap depth between panels 10, 12).
Regarding claim 7, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches wherein the ventilation layer is composed of a permeable material (Lee Figure 3- first outer layer 11 is comprised of a fabric 111 and a filtering nonwoven fabric 112, [0023]- “the first outer layer 11 has a first cotton fabric (or a first non-woven fabric) 111 disposed on an external surface thereof, a filtering nonwoven fabric 112 soaked with herbal liquid and mounted on an internal surface thereof”, [0029]- “2. In breathing process, viruses and bacteria in the air pass through the filtering nonwoven fabric 112, thus stopping viruses and bacteria entering user's mouth and nose.”; Creelman [Col 1, lines 69-71]- “Another 
Regarding claim 16, Lee as modified by Creelman teaches the ventilating face mask system of claim 1 as discussed above. Lee as modified by Creelman further teaches the system configured for decreasing relative humidity proximate a surface of the ventilating mask ventilation system caused by the wearer’s breath (Lee Figures 1 & 2- layered structure of the mask of Lee is capable of decreasing the relative humidity of the system because the first outer layer 11 is breathable because it is comprised of a filtering layer and there are openings 141 to let any air out; see MPEP 2112 regarding inherency; Creelman [Col 2, lines 7-23]- discusses that the face mask is intended to remove warm and humid air from exhaled nasal air), wherein: the base layer comprises an expandable base layer configured to transition from an unexpanded state to an expanded state (Lee Figure 1- shows second outer layer 12 is an unexpanded state as it is flush against the remaining layers, Figure 2- shows second outer layer 12 in an expanded state relative to the remaining layers to form openings 141; Creelman Figures 1 & 3- inner panel 10 is shown to be deflected outwardly once applied over the nose and mouth of a user); and wherein when the expandable base layer is in an expanded state, the one or more ventilation gaps  (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages): are defined by a gap depth (see annotated Lee Figure 2 from claim 4 discussion above- gap depths indicated; see annotated Creelman Figure 3 from claim 4 discussion above- first and second depths are indicated) and a gap length (see annotated Lee Figure 2 below- openings 141 extend across the length of the second outer layer as indicated; Creelman Figures 2 & 3- length across pocket 11 defines a gap length); and wherein the cooperative configuration of the ventilation layer and the base layer divert at sufficient portion of the wearer’s breath away from a surface of the mask ventilation system when worn proximate the face of the wearer to decrease to the relative humidity on the 

    PNG
    media_image6.png
    573
    508
    media_image6.png
    Greyscale

Regarding claim 22, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein in the unexpanded state the expandable base layer is defined by an unexpanded medial width (see annotated Lee Figure 1 below- indicated medial width of the outer layers 11,12 are the same and the width indicated is when the layer is in an 

    PNG
    media_image7.png
    562
    523
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    554
    491
    media_image8.png
    Greyscale

Regarding claim 24, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein in the unexpanded state, the ventilation layer is substantially flush with the base layer (Lee Figure 1- first outer layer 11 is shown to be in a flush configuration with second outer layer 12 when the mask is in an unexpanded state; Creelman Figure 1- shows inner panel 10 and outer panel 12 in a flush configuration when in an unapplied/unexpanded state).
Regarding claim 25, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches wherein the ventilation layer is expandable (Lee Figures 2- first outer layer 11 is capable of being expanded when the body 10 of the mask is expanded when the body 10 covers a user’s mouth and the user starts breathing, [0027-0029]; Creelman Figure 3- shows both the panels 10, 12 in an expanded configuration once applied and wherein further forms a pocket 11).
Regarding claim 28, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches s wherein in an expanded state, the one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) are defined by a first gap depth and a second gap depth (see annotated Lee Figure 2 from claim 4 discussion above- openings 141 have indicated gap depths that are linear distances between outer layers 11, 12; see annotated Creelman Figure 3 from claim 4 discussion above- open side passages of pocket 11 are shown to have indicated first and second gap depths).
Regarding claim 29, Lee as modified by Creelman teaches the ventilating face mask system of claim 28 as discussed above. Lee as modified by Creelman further teaches wherein the first gap depth is greater than the second gap depth (see annotated .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A), in further view of Japuntich (US 20020023651 A1).
Regarding claim 18, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and nose tightly to enhance disease prevention”; Creelman Figure 2- shows the mask applied onto a user’s face).
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 25% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 percent of air is exhaled through the mask exhale filter element). It would have been known to a person of ordinary skill in the art that the mask system of Lee as modified by Creelman with the ventilation layer and the one or more ventilation gaps is inherently capable of having a similar functioning of humid air exhalation as taught by Japuntich and capable of decreasing at least 25% of the relative humidity produced and that is on the surface of the mask. Thus, meeting the claimed limitations of the invention as recited. Lee as modified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 25% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 25% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the mask on a wearer because Japuntich suggests that this functioning is conventional in face mask systems with ventilating means that are analogous to Lee as modified by Creelman. 
Regarding claim 19, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and nose tightly to enhance disease prevention”; Creelman Figure 2- shows the mask applied onto a user’s face).
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 10% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 10% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 10% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the mask on a wearer because Japuntich suggests that this functioning is conventional in face mask systems with ventilating means that are analogous to Lee as modified by Creelman.
Regarding claim 20, Lee as modified by Creelman teaches ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches that there are one or more ventilation gaps (Lee Figure 2- openings 141; Creelman Figure 3- pocket 11 with open side passages) and wherein the ventilating face mask system is worn proximate to the face of the wearer (Lee [0028]- “1. The body 10 covers user's mouth and 
Lee as modified by Creelman does not explicitly teach wherein the relative humidity on the surface of the ventilating face mask system decreased by at least 40% due to the one or more ventilation gaps. Japuntich teaches a face mask with an exhalation filter wherein humid exhaled air is purged through this exhalation filter ([0006]- discusses that humid air is exhaled from the mask interior, [0070]- discusses that at least 50-90 percent of air is exhaled through the mask exhale filter element). It would have been known to a person of ordinary skill in the art that the mask system of Lee as modified by Creelman with the ventilation layer and the one or more ventilation gaps is inherently capable of having a similar functioning of humid air exhalation as taught by Japuntich and capable of decreasing at least 40% of the relative humidity produced and that is on the surface of the mask. Thus, meeting the claimed limitations of the invention as recited. Lee as modified by Creelman and Japuntich are analogous because the combination and Japuntich both teach masks with ventilating means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a mask with a ventilation layer and openings as taught by Lee as modified by Creelman may have a similar function to decrease relative humidity while wearing a mask as taught by Japuntich wherein the decrease may be at least 25% as instantly claimed. A skilled artisan would have been motivated to utilize a mask ventilation system wherein relative humidity is decreased by at least 40% because Japuntich suggests that a reduction in humidity provides a wearer with good comfort while wearing a mask (Japuntich- [0070]). A skilled artisan would have had a reasonable expectation to manufacture a ventilating face mask system as taught by Lee as modified by Creelman to have the functioning and capability to decrease relative humidity of the .
Claim 21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150216241 A1) in view of Creelman (USPN 2751905 A), in further view of Spence (US 2006/0130841 A1).
Regarding claim 21, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches an expandable base layer (Lee Figure 2- shows second outer layer 12 in an expanded state; Creelman Figure 3- shows inner panel 10 in an expanded state once applied onto the face of the user).
Lee as modified by Creelman does not teach wherein the expandable base layer comprises pleating. Spence does disclose a mask with multiple layers ([0002]- discusses that the face mask has a body portion covering the nose and mouth and may be formed of several layers of material) wherein the layers comprise pleating (Figure 1- body portion 12 of face mask 10 provided with a plurality of horizontal folds 20, [0046]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system with an expandable base layer taught by Lee as modified by Creelman to have the expandable base layer comprise of a plurality of horizontal folds or pleating as taught by Spence. A skilled artisan would have been motivated to utilize a mask with an expandable base layer comprising pleating because Spence suggests that the horizontal folds allow for an adjustment of the size of the body portion of the mask so as to better conform to the face of a user (Spence- [0047]). A skilled artisan would have had a reasonable expectation to manufacture the mask with an expandable base layer as taught by Lee as modified by Creelman to be 
Regarding claim 23, Lee as modified by Creelman teaches the ventilating face mask system of claim 22 as discussed above. Lee as modified by Creelman further teaches wherein a mask has a medial width in both expanded and unexpanded states (Lee Figures 1 & 2- medial width indicated to be the distance from the top middle to the bottom middle of the multipurpose prevents epidemics band; Creelman Figure 1- medial width is understood to be the distance from the top middle to the bottom middle of the mask)
Lee as modified by Creelman does not teach wherein in the expanded state, the expanded medial width is greater than the unexpanded medial width. Spence teaches a mask (Figure 1- face mask 10) wherein in the expanded state, the expanded medial width is greater than the unexpanded medial width (see annotated Figures 4 & 6 below- medial widths of the mask in an open and unopened configuration are indicated wherein it is shown that the medial width in the opened configuration is greater than the medial width in an unopened configuration, [0052-0053]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ventilating face mask system with medial widths in the expanded and unexpanded states as taught by Lee as modified by Creelman to have the expanded medial width be greater than the unexpanded medial width as taught by Spence. A skilled artisan would have been motivated to have an expanded medial with that is greater than the unexpanded medial width because Spence suggests that in an opened position, the face mask can better fit over the face of a user and provide more 

    PNG
    media_image9.png
    397
    502
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    401
    537
    media_image10.png
    Greyscale

Regarding claim 26, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further teaches a ventilation layer (Lee Figure 1- first outer layer 11; Creelman Figure 1- outer panel 12).
Lee as modified by Creelman does not teach wherein the ventilation layer comprises pleating. Spence does disclose a mask with multiple layers ([0002]- discusses that the face mask has a body portion covering the nose and mouth and may be formed of several layers of material including a filtration material) wherein the layers comprise pleating (Figure 1- body portion 12 of face mask 10 provided with a plurality of horizontal folds 20, [0046]). Lee as modified by Creelman and Spence are analogous because the combination and Creelman both teach face masks with a body comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system with a ventilation layer as taught by Lee as modified by Creelman to have the ventilation layer comprise of a plurality of horizontal folds or pleating as taught by Spence. A skilled artisan would have been motivated to utilize a mask with a ventilation layer comprising pleating because Spence suggests that the horizontal folds allow for an adjustment of the size of the body portion of the mask so as to better conform to the face of a user (Spence- [0047]). A skilled artisan would have had a reasonable expectation to manufacture the mask with a ventilation layer as taught by Lee as modified by Creelman to be comprised of pleating because Spence suggests that a plurality of horizontal folds on layers of a face mask are conventional in face masks with a body comprised of multiple layers that area analogous to Lee as modified by Creelman.
Regarding claim 27, Lee as modified by Creelman teaches the ventilating face mask system of claim 16 as discussed above. Lee as modified by Creelman further 
Lee as modified by Creelman does not teach the system further comprising a face shield disposed proximate an external surface of the ventilating face mask system. Spence discloses a face shield disposed proximate to an external surface of a mask ventilation system ([0002-0003]- discusses that a clear plastic shield may also be attached to the mask wherein the shield may fog up as humidified air escapes the face mask). Lee as modified by Creelman and Spence are analogous because the combination and Spence both teach layered, ventilated face mask systems to protect a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilating face mask system as taught by Lee as modified by Creelman to further comprise a face shield disposed proximate an external surface of a face mask as taught by Spence. A skilled artisan would have been motivated to utilize a face shield with the mask ventilation system because Spence suggests that a face shield may provide additional functionality by protecting a user’s face from splashed fluid (Spence- [0002]). A skilled artisan would also have a reasonable expectation to manufacture the ventilating face mask system as taught by Lee as modified by Creelman to also comprise a face shield proximate to the mask ventilation system because Spence suggests that having an additional face shield is conventional in layered, ventilated face mask systems to protect a user that are analogous to Lee as modified by Creelman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180036563 A1 (Bora)- teaches a face mask with vents at both ends to prevent fogging of eyewear worn by a user.
US 20100313890 A1 (Messier)- teaches a face mask with a breathable filtering face seal that has a pleated design.
US 3890966 A (Aspelin)- teaches a pleated surgical face mask with slits to prevent fogging of eyewear.
US 20110220109 A1 (Chiu)- teaches a layered face mask wherein a larger base layer with ear loops attached to the larger base layer.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        November 12th, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786